          Case 1:12-cr-00045-RJS Document 657 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

          -v-                                                    No. 12-cr-45-3 (RJS)
                                                                       ORDER
 DWAYNE BARRETT,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         Because November 3, 2020 is Election Day, a federal holiday on which the Court will be

closed, IT IS HEREBY ORDERED THAT Defendant's sentencing is adjourned to November 4,

2020 at 10:00 a.m. in Courtroom 11B of the Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York 10007. In light of the flexibility required to accommodate

the logistics and planning of in-person proceedings during the pandemic, the Court will reserve

(and the parties shall calendar) November 5, 2020 at 10:00 a.m. as an alternate date for sentencing.

IT IS FURTHER ORDERED THAT Defendant's sentencing submission shall be filed no later

than October 21, 2020, and the government's sentencing submission shall be filed no later than

October 28, 2020.



SO ORDERED.

Dated:          August 10, 2020
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
